                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 NORTHERN DIVISION

UNITED STATES OF AMERICA,

                      Plaintiff,
                                                             Case Number: 18-20719-13
v.
                                                             Honorable Thomas L. Ludington
D-13, NOLAN WOODS II,                                        Magistrate Judge Patricia T. Morris

                  Defendant.
_______________________________________/

                ORDER DENYING DEFENDANT’S MOTION FOR BOND

       On July 10, 2019, Defendant Nolan Woods II was indicted on one count of conspiracy to

possess with intent to distribute and to distribute cocaine base and one count of use of a

communication facility. ECF No. 157.

       On July 25, 2019, Magistrate Judge Morris held a detention hearing and found “by clear

and convincing evidence, that there is no condition or combination of conditions which will

reasonably assure the safety of the community” if Defendant were released on bond. ECF No. 203

at PageID.670. In reaching her decision, she considered Defendant’s criminal history. Her order

provides:

       Defendant was convicted of the following as an adult: in 2002, felony assault with
       a dangerous weapon, felony firearm, felony carrying a weapon with unlawful
       intent, and attempt felony carjacking; in 2014, felony controlled substance delivery
       less than 50 grams; in 2014, felony fleeing a police officer, felony resist/obstruct a
       police officer, and misdemeanor operating with the presence of a controlled
       substance (this offense was committed while the Defendant was on
       bond)(Defendant was terminated from supervision on July 26, 2017 for fleeing a
       police officer and habitual offender 4th); and in 2017, misdemeanor driving while
       license suspended (this offense was committed while on MDOC supervision).

Id. at PageID.669.
         On November 5, 2019, Defendant pleaded guilty at a hearing before Judge Morris. ECF

No. 282. Judge Morris recommended that the plea be accepted and on December 12, 2019, her

recommendation was adopted. ECF Nos. 317, 326.

         Defendant is currently being housed in Isabella County Jail in Mt. Pleasant, Michigan and

is scheduled to be sentenced on May 28, 2020. On April 7, 2020 he filed a motion for bond,

claiming that coronavirus is capable of spreading through prison populations. ECF No. 356. In

accordance with 20-AO-024, Plaintiff filed a response on April 10, 2020. ECF No. 358.

         For the following reasons, Defendant’s motion will be denied.

                                                  I.

         The United States is facing an unprecedented challenge with the novel coronavirus

pandemic. The Governor of Michigan explained that “[t]he novel coronavirus (COVID-19) is a

respiratory disease that can result in serious illness or death. It is caused by a new strain of

coronavirus not previously identified in humans and easily spread from person to person. Older

adults and those with chronic health conditions are at particular risk, and there is an increased risk

of rapid spread of COVID-19 among persons in close proximity to one another. There is currently

no approved vaccine or antiviral treatment for this disease.” E.O. 2020-21. The Governor has

issued a “Stay Home, Stay Safe” order which closed all non-essential businesses and requires

Michigan residents to stay home, unless they are essential workers, or meet certain exceptions. Id.

Michigan has the third highest number of cases of COVID-19 in the nation. Coronavirus in the

U.S.:      Latest     Map       and      Case          Count,   The      New        York      Times,

https://www.nytimes.com/interactive/2020/us/coronavirus-us-cases.html (last updated Apr. 7,

2020).




                                                -2-
        In an effort to contain the spread of the virus, Governor Whitmer has implemented

temporary procedures for Michigan Department of Corrections facilities. E.O. 2020-29. In

addition, the CDC’s Interim Guidance for detention facilities explain that “[t]here are many

opportunities for COVID-19 to be introduced into a correctional or detention facility, including

daily staff ingress and egress; transfer of incarcerated/detained persons between facilities and

systems, to court appearances, and to outside medical visits; and visits from family, legal

representatives, and other community members.” CDC, Guidance for Correctional & Detention

Facilities,                   https://www.cdc.gov/coronavirus/2019-ncov/community/correction-

detention/guidance-correctional-detention.html (last visited Apr. 7, 2020). The CDC provides

extensive guidance for correctional facilities to decrease the probability of a COVID-19 outbreak

in their facility. Id.

                                                 II.

        The Bail Reform Act provides that

        If, after a hearing pursuant to the provisions of subsection (f) of this section, the
        judicial officer finds that no condition or combination of conditions will reasonably
        assure the appearance of the person as required and the safety of any other person
        and the community, such judicial officer shall order the detention of the person
        before trial.

18 U.S.C. § 3142(e)(1)

        If a judicial officer finds by clear and convincing evidence that no conditions “will

reasonably assure the appearance of the person as required and the safety of any other person and

the community, such judicial officer shall order the detention of the person before trial. Id. at (e),

(f). The factors relevant to the determination are: “the nature and circumstances of the offense

charged,” “the weight of the evidence against the person,” “the history and characteristics of the




                                                -3-
person,” and “the nature and seriousness of the danger to any person or the community that would

be posed by the person’s release.” Id. at (g).

       If a defendant has been found guilty and is awaiting sentencing, “the judicial officer shall

order that a person who has been found guilty of an offense and who is awaiting imposition or

execution of sentence . . . be detained, unless the judicial officer finds by clear and convincing

evidence that the person is not likely to flee or pose a danger to the safety of any other person or

the community if released.” 18 U.S.C. 3143(a)(1).

                                                 III.

        Defendant’s motion will be denied because he has not furnished evidence that he is “not

likely to flee or pose a danger to the safety of any other person or the community if released.” Id.

Defendant makes generalized claims about the possibility of COVID-19 spreading through jails

and attempts to minimize the seriousness of his underlying offenses as involving “neither guns nor

violence.” ECF No. 356 at PageID.1552. However, he provides no evidence to rebut Judge

Morris’s finding that he poses a safety risk to the community.

       Defendant argues that “18 U.S.C. §3143(a)(1) allows for release while a defendant awaits

sentencing in spite of the requirement for mandatory detention under §3142(f)(1) if there are

‘exceptional reasons why such a person’s detention would not be appropriate.’” ECF No. 356 at

PageID.1550-51. However, neither statutory provision that Defendant cites to supports such a

proposition. Nor is his quoted material found in either statutory provision. The Court located

Defendant’s quoted material in 18 U.S.C. § 3145 which provides:

       A person subject to detention pursuant to section 3143(a)(2) or (b)(2), and who
       meets the conditions of release set forth in section 3143(a)(1) or (b)(1), may be
       ordered released, under appropriate conditions, by the judicial officer, if it is clearly
       shown that there are exceptional reasons why such person’s detention would not be
       appropriate.



                                                 -4-
18 U.S.C. § 3145(c) (emphasis added). As explained above, Defendant has not met the conditions

of release set forth in 18 U.S.C. § 3143.

       The COVID-19 pandemic is real and the threat to individual in detention centers must be

acknowledged. There is an effort to release individuals who do not pose a risk to the public and

who are more vulnerable to coronavirus from incarceration. Barr Expands Early Release of

Inmates    at   Prisons   Seeing    More    Coronavirus   Cases,   The    New    York     Times,

https://www.nytimes.com/2020/04/03/us/politics/barr-coronavirus-prisons-release.html (Apr. 3,

2020). However, the public health crisis does not change the legal standards for detention of

individuals.

                                              IV.

       Accordingly, it is ORDERED that Defendant’s motion for bond, ECF No. 356, is

DENIED.



Dated: April 14, 2020                                      s/Thomas L. Ludington
                                                           THOMAS L. LUDINGTON
                                                           United States District Judge




                                              -5-
